DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brundage, publication number: US 2018/0137143.

As per claim 1, Brundage teaches a method comprising:
detecting that data compliance requirements are satisfied for usage of image content during image classification training (assigning aesthetic and attractive scores, [0054-0055]);
in response to a determination that the data compliance requirements are satisfied for usage of the image content during the image classification training, executing online training of an image recognition classifier based on the image content 
executing offline training of the image recognition classifier based on the results of the online training of the image recognition classifier and other image content that is compliant for data storage (connection between online and offline training, [0105][0122-0123]);
tuning the image recognition classifier based on the results of the online training of the image recognition classifier and results of the offline training of the image recognition classifier (iteration, [0123]), and
exposing the tuned image recognition classifier for image classification processing during execution of the application or service (Presenting recommendations, [0121][0123]).

As per claim 2, Brundage teaches wherein the application or service is a digital presentation application or service, and wherein the image content is included in a slide-based electronic document of the digital presentation application or service that is actively being accessed by a user (Presentation, Fig. 8B, [0124]).

As per claim 3, Brundage teaches wherein the determination that the data compliance requirements are satisfied for usage of the image content during the image 

As per claim 4, Brundage teaches further comprising: preventing the image content from being stored for the offline image classification training based on the data compliance requirements (Percept filter, [0055]).

As per claim 5, Brundage teaches wherein the image recognition classifier is one of: a multiple binary class classifier and a multiple-class multi-label classifier (filtering into attractive and unattractive, [0055]).

As per claim 6, Brundage teaches further comprising: utilizing the results of the online training of the image recognition classifier and the results of the offline training of the image recognition classifier to train one or more additional image recognition classifiers (Training and iteration, [0122-0123]).

As per claim 7, Brundage teaches further comprising: generating labeling of the image content based on execution of the online training of the image recognition classifier; and propagating the results of the online training of the image recognition 

As per claim 8, Brundage teaches further comprising: detecting usage of subsequent image content through the application or service; utilizing the exposed image recognition classifier to classify the subsequent image content; and propagating results of a classification of the subsequent image content to the application or service (Iteration, [0123]).

Claims 9 – 16 are rejected based on claims 1- 8
Claims 17 – 20 are rejected based on claims 1-3 and 8

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUGBENGA O IDOWU whose telephone number is (571)270-1450. The examiner can normally be reached Monday-Friday 8am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on 5712723804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUGBENGA O IDOWU/Primary Examiner, Art Unit 2494